DETAILED ACTION
Response to Amendment
Applicants have proposed to amend claim 1 from "[a]n electrolyte additive comprising" to "[a]n electrolyte additive with superior storage characteristics at 60 °C." This limitation has not been previously presented. Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Applicants have proposed to amend claim 1 from "[a]n electrolyte additive comprising" to "[a]n electrolyte additive with superior storage characteristics at 60 °C." The term "superior" in is a relative term that renders the claim indefinite.  The term "superior" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation "superior storage characteristics" is indefinite. Therefore, the proposed amendments do not place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Response to Arguments
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive.
Applicants argue the Examples demonstrate only the combination of the features of claim 1 have long lifetime under high temperature, good capacity by high temperature storage, good resistance by high temperature storage and low thickness change rate (P9/¶2). 
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). The electrolyte additive salt of the Examples are potassium bis(fluorosulfonyl)imide, sodium bis(fluorosulfonyl)imide, potassium bis(trifluorosulfonyl)imide, and sodium bis(trifluorosulfonyl)imide. The salt of the claims are not limited to potassium bis(fluorosulfonyl)imide, sodium bis(fluorosulfonyl)imide, potassium bis(trifluorosulfonyl)imide, and sodium bis(trifluorosulfonyl)imide. For example, claim 1 recites "amide-based anion," "nitrile-based anion," and "nitrate-based anion." No Examples of "amide-based anion," "nitrile-based anion," or "nitrate-based anion" are presented. The nonaqueous electrolyte of the Examples has a composition of ethylene carbonate, ethyl methyl carbonate, and diethyl carbonate at a volume ratio of 25:45:30 and LiPF6 in an amount of 1.15 mol/L. The organic solvent and lithium salt of the claims are not limited to this composition. The cathode active material of the Examples is Li(Ni0.5Co0.2Mn0.3)O2. The cathode active material of the claims is not limited. The anode active material of the Examples is carbon powder. The anode active material of the claims is not limited. The electrolyte additive salt, the organic solvent, the lithium salt, the cathode active material, and the anode active material of the Examples are not commensurate in scope with claims.
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicants may compare the claimed invention In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961). In other words, the evidence of unexpected results must be compared with prior art. Emphasis added. See MPEP § 716.02(e). The Examples have been compared with Comparative Examples. The Comparative Examples are not described as prior art.
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP § 716.02(b). The specification has not been described the results as unexpected and unobvious and of both statistical and practical significance.
Therefore, the specification has not demonstrated only the combination of the features of claim 1 have long lifetime under high temperature, good capacity by high temperature storage, good resistance by high temperature storage and low thickness change rate.
Applicants argue Kwak discloses a lithium secondary battery with good low temperature characteristics (P10/¶3). The instant application (e.g., [0088]) discloses high temperature storage characteristics are determined by comparing the discharge capacity after storage at 60°C for 30 days with the initial discharge capacity. Kwak discloses the battery has improved cycle-life when allowed to stand at a high temperature (e.g., [0036], [0040], [0072], [0114]). Kwak further discloses an improved cycle-life when allow to stand at a high temperature is determined by comparing discharge capacity after storage at 85°C for 6 days with the initial discharge capacity (e.g., [0107]). Therefore, Kwak discloses a lithium secondary battery with good high temperature characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725